                                          Case 4:21-mj-71274-MAG Document 30 Filed 08/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 21-mj-71274-MAG-1 (VKD)
                                                        Plaintiff,
                                   8
                                                                                            DETENTION ORDER
                                                 v.
                                   9

                                  10     TROY ELIAS WALKER,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The United States moves for detention of defendant Troy Elias Walker. The Court held a

                                  14   hearing on the motion on August 19, 2021. Mr. Walker appeared by video conference and was

                                  15   represented by counsel. Mr. Walker waived written findings, and the United States does not

                                  16   object to that waiver.

                                  17          The Court has considered the parties’ presentations and proffers of evidence, as well as the

                                  18   factual findings contained in the report of Pretrial Services. The Court has considered the factors

                                  19   set forth in 18 U.S.C. § 3142(g). Although the Court believes that conditions of release could be

                                  20   set to reasonably assure that Mr. Walker does not flee, for the reasons stated on the record during

                                  21   the hearing, the Court concludes that there are no conditions or combination of conditions of

                                  22   release that would reasonably assure the safety of others and the community. Accordingly, the

                                  23   Court concludes that Mr. Walker should be detained pending further proceedings in this case.

                                  24          Mr. Walker is committed to the custody of the Attorney General or his designated

                                  25   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  26   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Walker shall

                                  27   be afforded a reasonable opportunity for private consultation with defense counsel. On order of a

                                  28   court of the United States or on the request of an attorney for the United States, the person in
                                          Case 4:21-mj-71274-MAG Document 30 Filed 08/19/21 Page 2 of 2




                                   1   charge of the corrections facility shall deliver Mr. Walker to the United States Marshal for the

                                   2   purpose of appearances in connection with court proceedings.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 19, 2021

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
